Citation Nr: 1206879	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  06-08 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and P.B.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to June 1968 and from October 1970 to May 1975.  

These matters come before the Board of Veterans' Appeals (Board) on an appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  

In July 2010, the Veteran testified at a Video Conference hearing before the undersigned Acting Veterans Law Judge; a transcript of this hearing is associated with the claims folder.  

In September 2010, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The Veteran does not have a hearing loss disability as defined by regulation.  Sensorineural hearing loss was not manifest to a compensable degree within a year of separation.

3.  After resolving all reasonable doubt in the Veteran's favor, tinnitus is attributable to acoustic trauma sustained during active service.   




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  After resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are reasonably met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011), redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-adjudication letters dated in August and November 2004, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A September 2010 letter further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in December 2011.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records and audiological evaluations, VA examinations and opinions, and lay statements and testimony of the Veteran.

The Veteran was afforded a VA examinations for the claims on appeal in December 2004, in June 2009 with an August 2009 addendum opinion, and in September 2010.  The Board acknowledges that the June 2009 examination was inadequate due to the examiner's reliance on the December 2004 audiogram.  Similarly, the August 2009 and September 2010 VA opinions are inadequate because the negative nexus opinions regarding tinnitus are based on the inaccurate and erroneous finding that the Veteran dated the onset of his tinnitus in 2003 or 2004.  However, the Board finds that a remand for additional development or clarification is not necessary in light of the favorable determination regarding the Veteran's claim for service connection for tinnitus and because the objective evidence of record does not show that the Veteran has a current hearing loss disability for VA purposes as required under 38 C.F.R. § 3.385.  Accordingly, the Board finds that the aforementioned VA examinations are adequate to allow proper adjudication of the issues on appeal.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by presenting for a VA examination and submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran who served continuously for ninety (90) days or more during a period of war develops certain chronic disorders, such as organic diseases of the nervous system, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. 155. 

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  

In this case, the Veteran contends that his current hearing loss and tinnitus are related to noise exposure that he endured while performing duties of his military occupational specialty as a light weapons infantryman.  The Veteran's DD Form 214 lists his military occupational specialty as a light weapons infantry man and shows that he received a Combat Infantryman Badge.  Accordingly, noise exposure during service is conceded.  

The Veteran's service treatment records for both periods of active service are negative for any complaints or findings of hearing loss or tinnitus.  Upon undergoing a separation examination from his first period of active service in January 1968, an audiogram revealed pure tone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
Right Ear 
0
0
0
0
Left Ear 
0
0
0
0

Upon undergoing a reenlistment examination in October 1970, it was noted that the Veteran reported that his usual occupation was a machinist.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
3000
4000
Right Ear 
15
5
-5
-
-5
Left Ear 
15
15
5
-
15

Upon undergoing a separation examination in February 1975, the Veteran denied past or present hearing loss and audiogram testing revealed pure tone thresholds, in decibels, as follows:








HERTZ


500
1000
2000
3000
4000
Right Ear 
25
20
20
-
20
Left Ear 
15
15
15
-
20

The Board notes that while the service treatment records do not show that the Veteran had a hearing loss disability for VA purposes as defined under 38 C.F.R. § 3.385, it does appear that a shift in hearing did occur during the Veteran's second period of active service.  

In December 2004, the Veteran underwent a VA audiology examination.  The Veteran reported military noise exposure from firearms, machine guns, mortars and heavy artillery without the use of hearing protection.  The Veteran denied any post-service occupational and/or recreational noise exposure.  He complained of tinnitus with an onset 30 years prior that occurred 1 to 2 hours per day and was as loud as normal conversation.  Audiogram testing in December 2004 revealed pure tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
3000
4000
Right Ear 
20
25
15
20
35
Left Ear 
20
20
25
25
35

Speech audiometry showed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed mild sensorineural hearing loss above 3000 Hz. bilaterally.  The examiner stated that the service treatment records revealed normal hearing at enlistment and discharge and opined that his current hearing loss is not at all likely related to his military noise exposure.  Regarding tinnitus, the examiner stated that the Veteran complained of unilateral tinnitus in the left ear only which is not consistent with noise exposure.  Accordingly, the examiner opined that it is not likely that tinnitus is related to his reported military noise exposure.  

In June 2009, the Veteran underwent an additional VA audiology examination.  The Veteran complained of bilateral hearing loss and unilateral tinnitus in the left ear for the last 30 years.  His military noise exposure without use of hearing protection was noted.  Audiogram testing was not performed at the June 2009 VA examination and the examiner relied on the audiogram results from the December 2004 VA examination.  The examiner stated that the claims folder was not available for review that that an opinion could not be provided prior to review of the claims folder.  

Accordingly, in August 2009, following a review of the Veteran's claims folder and service treatment records, the June 2009 examiner noted that audiogram testing in 1975 revealed normal hearing.  She stated that because research indicates that once exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure.  Accordingly, she opined that the Veteran's military noise exposure did not contribute to his current hearing loss.  Regarding the Veteran's complaints of tinnitus, the examiner erroneously stated that the Veteran dated the onset of his tinnitus to 2003 or 2004 which is approximately 28 years following discharge.  Accordingly, she opined that the Veteran's complaints of tinnitus is not due to military noise exposure and is likely secondary to his current hearing loss.  

In October 2009, the Veteran submitted a statement indicating that he did not recall ever stating that his hearing problems began in 2003 or 2004, and if he did, it was a mistake on his part.  He stated that he was discharged from service in 1975 so he does not have medical records documenting his complaints of hearing loss and tinnitus.  He stated that he is constantly told that he talks too loud or he is hollering.  He stated that his hearing loss began during his Vietnam service where he served as an infantryman.  He stated that he is insulted that he has been called a liar because unreliable hearing machines have been used to test his hearing.  He reported that he was constantly surrounded by deafening artillery and mortar fire without use of hearing protection during service and surely that would affect his hearing.

In July 2010, the Veteran and his wife testified before the undersigned Acting Veterans Law Judge during a Videoconference hearing.  The Veteran and his representative asserted that the December 2004 VA examiner did not mention the Veteran's second period of service.  The Veteran stated that during service, he slept beside artillery fire and he recalled being lifted from the ground when explosions occurred because it was so loud.  He denied use of hearing protection during service.  He stated that his hearing loss and tinnitus began during service and he is unsure why the August 2009 opinion stated that he reported that tinnitus began in 2003 or 2004.  He denied ever seeking treatment for hearing loss and tinnitus and stated that he just lived with it.  He did not file a claim for service connection for hearing loss sooner because he was not aware that he could be compensated prior to when he filed his claims.  The Veteran's wife of 36 years testified that she knew the Veteran prior to his January 1966 enlistment and they were married following his discharge from service.  She stated that since his discharge, people always have had to repeat things to the Veteran and she recalled him complaining of ringing in his hears since he was discharged from active service.

In September 2010, the Board remanded this case for an additional VA examination and opinion regarding service connection for hearing loss and tinnitus.  The Board found that the June 2009 VA examination and the August 2009 opinion were inadequate because they were based on the December 2004 audiometric findings and the August 2009 opinion erroneously dated the Veteran's report of onset of his hearing loss and tinnitus to 2003 or 2004 which was the basis of the negative opinion.  In addition, the Board noted that none of the prior VA examiners had addressed the shift in hearing between audiology examinations during service.

In accordance with the Board's remand, the Veteran underwent an additional VA audiology examination in September 2010.  The claims folder was reviewed that the examiner noted that the Veteran's hearing was within normal limits upon undergoing an enlistment examination in 1965 and upon separation in 1975.  Audiogram testing in September 2010 revealed pure tone thresholds, in decibels, as follows:







HERTZ


500
1000
2000
3000
4000
Right Ear 
25
30
20
15
20
Left Ear 
25
25
20
25
25

The examiner diagnosed mild right ear hearing loss at 1000 Hz. and mild to moderate right ear sensorineural hearing loss from 6000 to 8000 Hz.  In the left ear, the examiner diagnosed mild sensorineural hearing loss from 6000 to 8000 Hz.  Unfortunately, however, the September 2010 VA examiner appears to have copied and pasted the negative opinions and rationale from the August 2009 VA opinion into the September 2010 examination report, to include the erroneous finding that the Veteran dated the onset of his tinnitus to 2003 or 2004.  Similarly, September 2010 VA examiner did not address the shift in the Veteran's hearing during service as directed in the Board's September 2010 remand.  Accordingly, the Board finds that the nexus opinions of the September 2010 examiner are inadequate.  

Nevertheless, after carefully considering the Veteran's contentions in light of the evidence of record and the applicable law, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that a review of the record shows the Veteran did not have hearing loss at discharge, and he does not have current hearing loss that is considered a disability for VA purposes.  Accordingly, service connection for a hearing loss disability cannot be granted as there is no current disability.  38 C.F.R. § 3.385.  Although the Veteran has asserted that VA audiological testing is flawed due to the use of inaccurate hearing machines, it appears that the results of the audiograms of record have been rather consistent throughout the claims on appeal.  Accordingly, the Board finds that there is no evidence that the audiogram results of record are inaccurate.  

To the extent that the Veteran claims that he has a hearing loss disability, the Board simply notes that the regulation requires specific testing, and that the Veteran is not competent to establish the existence of a hearing loss disability.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Regarding the Veteran's claim for service connection for tinnitus, the Board accepts the Veteran's account of his experiences in service, including proximity to loud noises, his engagement in combat, and his reports dating the onset of his tinnitus to his active service.  The Board also notes that if a combat Veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the Government to disprove service incurrence or aggravation by clear and convincing evidence.  See 38 C.F.R. § 3.304(d); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  This reduced evidentiary burden relates only to the issue of service incurrence, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  Those two considerations require medical evidence.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

In this regard, the Veteran was diagnosed with tinnitus in December 2004.  August 2009 and September 2010 VA opinions indicate that the Veteran's tinnitus is not related to his reported noise exposure during service.  However, the only rationale given for those opinions is the erroneous rationale that the Veteran dated the onset of his tinnitus in 2003 or 2004 which is approximately 28 years following his discharge from service.  Accordingly, the Board assumes that had the August 2009 and September 2010 examiners adequately reviewed the file and correctly determined that the Veteran has consistently dated the onset of his tinnitus during his active service, the opinions would likely have been favorable.  Moreover, the Veteran's military occupational specialty as a light weapons infantryman, his receipt of a Combat Infantryman Badge and the shift in hearing documented on audiology examinations during service are all consistent with the Veteran's testimony concerning the onset and circumstances of his tinnitus.  Therefore, based upon the evidence of record, the Board finds the Veteran has tinnitus due to in-service noise exposure.  The tinnitus is consistent with the nature and circumstances of the Veteran's service and was incurred in the line of duty.  Accordingly, service connection for tinnitus is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is granted subject to the laws and regulations governing the award of monetary benefits



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


